Citation Nr: 0910166	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for a 
femoral hernia and residuals thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1961 to October 
1963 and from February 1991 to March 1991.  The Veteran also 
had service in the Alabama Air National Guard from January 
1975 to July 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2004 and March 
2005 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO).  The hearing was scheduled and subsequently 
held in February 2005.  The Veteran testified at that time 
and the hearing transcript is of record.

The Veteran's claim was previously remanded in August 2007 
for additional evidentiary development.  The Veteran's claim 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by difficulty 
swallowing, episodic regurgitation and pain, as well as 
pyrosis.  The Veteran's GERD is not manifested by material 
weight loss, hematemesis, melena, or moderate anemia.  

2.  Prior to August 10, 2004, there is evidence of 
postoperative femoral hernia recurrence.

3.  From August 10, 2004, the Veteran's postoperative femoral 
hernia is manifested by subjective complaints of occasional 
soreness and tenderness.  There is no evidence of femoral 
hernia recurrence.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease are not met for 
any period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7346 (2008).

2.  The criteria for an initial evaluation of 10 percent, but 
not higher, for a femoral hernia are met for the entire 
period of time covered by this appeal prior to August 10, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.114, Diagnostic Codes 7340, 7338 (2008).

3.  From August 10, 2004, the criteria for a compensable 
evaluation for a femoral hernia are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.31, 4.114, 
Diagnostic Codes 7340, 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current case, the Veteran claims entitlement to an 
increased initial disability rating for GERD with a femoral 
hernia.  The Veteran initially sought service connection for 
esophagitis in June 1999, however, the RO denied service 
connection for esophageal spasms with a sliding hiatal hernia 
in a May 2000 rating decision.  The Veteran timely perfected 
an appeal.  

The Board subsequently issued a decision in May 2003 and re-
phrased the issue on appeal from entitlement to service 
connection for esophageal spasms with a sliding hiatal hernia 
to entitlement to service connection for GERD and granted 
service connection.  The Board decision also referred the 
separate issue of entitlement to service connection for a 
femoral hernia, raised during the Veteran's November 2001 
Travel Board hearing, to the RO for further development.  In 
a May 2003 rating decision, the RO evaluated the Veteran's 
GERD under 38 C.F.R § 4.114, Diagnostic Code 7346 as 10 
percent disabling, effective June 25, 1999.

The RO originally denied the Veteran's claim of entitlement 
to service connection for a femoral hernia in January 2004.  
The Veteran filed a timely notice of disagreement and in 
September 2004, the RO granted the Veteran's service 
connection claim for a femoral hernia.  However, the RO 
combined the Veteran's previous service connection award for 
GERD with the service connection award for a femoral hernia 
and continued to evaluate the Veteran's disability under 
Diagnostic Code 7346 as 10 percent disabling, effective June 
25, 1999.  The Veteran timely perfected this appeal.  The RO 
subsequently increased the Veteran's disability evaluation in 
March 2005 to 30 percent, effective November 5, 2001.

In light of the RO's actions described above, the RO has 
granted service connection for both GERD and a femoral 
hernia, and pursuant to Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), the Board finds that these disabilities should 
be rated separately.  Consequently, the Board has re-phrased 
the issues on appeal as (1) entitlement to an initial 
evaluation in excess of 30 percent for GERD; and (2) 
entitlement to a separate initial compensable evaluation for 
a femoral hernia.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).
  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  It is possible, however, for the Veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban, supra.  

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2008).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.    

The Board notes that the Veteran's representative requested 
separate evaluations for the Veteran's GERD and femoral 
hernia in light of Esteban at the time of the February 2005 
DRO hearing.  In light of the Esteban decision, and as 
discussed above, the Board finds that the Veteran is entitled 
to separate evaluations for GERD, a femoral hernia, and 
postoperative femoral hernia scars since none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
conditions.  Moreover, the applicable digestive disability 
diagnostic codes in this case (Diagnostic Codes 7338, 7340, 
and 7346) do not require the assignment of a single 
evaluation under the predominant disability picture.  See 38 
C.F.R. § 4.114.

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 30 
percent evaluation is assigned for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation, the highest schedular 
rating available, is assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

Diagnostic Code 7340 directs the rating specialist to 
evaluate a femoral hernia analogously to an inguinal hernia.  
See also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  Diagnostic Code 7338 assigns a non-
compensable evaluation for an inguinal hernia that is not 
operated, but remediable or that is small, reducible, or 
without the hernia protrusion.  A 10 percent evaluation is 
assigned for a postoperative recurrent inguinal hernia that 
is readily reducible and well supported by truss or belt.  A 
30 percent evaluation is assigned for an inguinal hernia that 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A  60 percent evaluation, the highest schedular 
rating available, is assigned for a large, postoperative 
recurrent inguinal hernia that is not well supported under 
ordinary conditions, and not readily reducible, when 
considered inoperable.


Factual Background and Analysis

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 2000.  The examiner noted that the 
Veteran's past medical history was significant for gastritis, 
hiatal hernia, and GERD.  The Veteran reported having 
heartburn as well as difficulty swallowing dry foods.  The 
Veteran denied nausea, vomiting, hematemesis, or melena.  
Upon physical examination, the examiner found no evidence of 
distress or anemia.  The impression was GERD.

The Veteran underwent a private esophagogastroduodenoscopy 
(EGD) in July 2001.  The results were interpreted to show a 
sliding hiatal hernia, esophageal stricture, and erythema in 
the bulb consistent with duodenitis.

Associated with the Veteran's claims file is a statement from 
E. Del Fabbro, M.D. dated November 2001.  Dr. Del Fabbro 
stated that the Veteran underwent surgery for an incarcerated 
femoral hernia.  

Correspondence from A. Berlin, M.D. indicated that the 
Veteran was scheduled for right inguinal hernia repair 
surgery in August 2004.  Postoperative treatment notes 
associated with this procedure showed that the Veteran 
tolerated the procedure well.  Additional correspondence from 
Dr. Berlin that same month noted that the Veteran did 
"excellent" with the surgery.  Dr. Berlin diagnosed the 
Veteran as having a right femoral hernia, a right direct 
inguinal hernia, and a right indirect inguinal hernia, all of 
which were repaired with laparoscopic mesh.  Follow-up visits 
to Dr. Berlin and to a VA medical facility at Maxwell Air 
Force Base (MAFB) were negative for any postoperative 
complaints.

The Veteran was afforded another VA C&P examination in 
September 2004.  The Veteran indicated at the time of the 
examination that he underwent a right femoral hernia repair 
surgery and a right direct and right indirect inguinal hernia 
repair surgery in August 2004.  The Veteran reported no 
problems postoperatively, but stated that he experienced 
persistent tenderness and soreness at the umbilical scar 
site.  The Veteran also reported having heartburn, nausea, 
and occasional vomiting.  The Veteran obtained relief from 
these symptoms with Protonix.  

Upon physical examination, the examiner observed three one-
inch laparoscopic scars at the umbilical and suprapubic 
areas.  The examiner described the scars as slightly 
erythematous and healing well without any signs of infection 
or drainage.  The Veteran's abdomen was soft and there was no 
evidence of hernia recurrence.  The impression was (1) 
history of femoral hernia and right direct and right indirect 
inguinal hernias status-post repairs with laparoscopic mesh 
placement, currently healing well; and (2) GERD on treatment 
with Protonix.  

The Veteran's wife submitted a statement dated February 2005 
in support of the current claim.  She indicated that the 
Veteran had approximately 10-15 reflux experiences per month 
which resulted in "a great deal of discomfort and 
distress."  She further stated that the Veteran experienced 
nausea, occasional vomiting, and embarrassment when such 
"attacks" occurred in public.  The Veteran also slept with 
his head elevated.

The Veteran also testified before a DRO that same month.  In 
particular, the Veteran testified that he experienced 10-15 
reflux episodes each month.  He stated that his 
gastrointestinal disability was manifested by dysphagia, 
nausea, regurgitation, and chest, arm, and throat pain.  With 
regard to the Veteran's femoral hernia, he testified that he 
had post-surgical soreness and scarring.  The scar itself was 
occasionally painful, according to the Veteran, and he stated 
that he wore a "belt" at work to avoid strain.     

An EGD administered by Z. Nash, M.D. in August 2005 revealed 
evidence of non-erosive gastritis.  An antral biopsy 
conducted that same month showed evidence of minimal chronic 
gastritis.  

The Veteran presented to J. Dailey, M.D. in May 2007 for a 
physical examination.  The Veteran reported increased 
difficulty with swallowing in the two days prior to his 
admission to the emergency room.  The Veteran's past medical 
history was significant for GERD and hernia repair, among 
other conditions.  A "barium swallow" conducted at that 
time showed complete obstruction at the level of the distal 
esophagus.  During the course of the hospitalization, some 
stricture was present, but the food impaction passed.  
Aggressive anti-reflux measures were to be undertaken for a 
period of several days.  The impression was esophageal 
obstruction, "probably secondary to severe esophagitis" 
with an otherwise normal esophagus; hiatal hernia; moderately 
severe gastritis in the antrum and body of the stomach; 
ulcers in the fundus; and bulboduodenitis with an otherwise 
normal duodenum.  The assessment was esophageal stricture, 
GERD, and peptic ulcer disease (PUD) several days later.  

The Veteran underwent another VA C&P examination in August 
2008.  The examiner noted that the Veteran's hiatal hernia 
was his "major problem."  The Veteran's symptoms, according 
to the examiner, included difficulty swallowing, episodic 
regurgitation, and pyrosis since 1992.  The examiner also 
noted that the Veteran was hospitalized in May 2007 after 
reporting difficulty swallowing as well as developing a 
"marked increase" in dysphagia.  The Veteran reported a 
history of nausea and vomiting both prior to and following 
meals, heartburn, dysphagia, and reflux.  The Veteran denied 
hematochezia, melena, diarrhea, constipation, anemia, weight 
loss, or weight gain.  The Veteran had no complaints with 
regard to his femoral hernia and he denied having any pain at 
the repair site, any problems with the scars, or any redness, 
swelling, or other difficulties.  The Veteran acknowledged 
that he wore a "belt" at work while putting books away on 
the shelf as a result of his femoral hernia, but stated that 
use of the belt did not aggravate his hiatal hernia symptoms.

Upon physical examination, the Veteran was in no acute 
distress.  No evidence of epigastric or abdominal tenderness 
was found.  The examiner observed the presence of a well-
healed two and one-half inch surgical scar in the right 
inguinal area.  The scar was non-tender, and no evidence of 
deep scarring, inflammation, tenderness, or redness of the 
scar was noted.  The examiner also noted a small laparoscopic 
scar near the umbilicus.  The right inguinal area was tender 
to deep palpation, but no evidence of recurrent inguinal or 
femoral hernias was found.  Laboratory bloodwork administered 
at the time of the examination was negative for anemia.  The 
impression was (1) moderately severe GERD with esophageal 
stricture, hiatal hernia, moderately severe gastritis, and 
dysphagia with solid foods; and (2) status-post femoral 
hernia repair.


I.  GERD

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the Board has considered staged ratings, 
however, the evidence does not show a variance in the signs 
and symptoms during the claim period such that staged ratings 
are for application beyond that which was assigned by the RO. 
 
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for GERD for any period of time covered 
by this appeal.  According to Diagnostic Code 7346, a 60 
percent evaluation is warranted for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
evidence of record does not support such an evaluation in 
this case.

Although the Veteran reported on numerous occasions during 
the pendency of this claim symptoms such as pain and 
occasional nausea and vomiting, the evidence of record does 
not reflect, nor does the Veteran allege, that he experienced 
material weight loss and hematemesis or melena with moderate 
anemia.  In fact, no objective evidence of material weight 
loss and hematemesis or melena with moderate anemia was found 
at any time during the time period covered by this appeal.  
The Veteran also specifically denied having these symptoms at 
the time of VA examinations conducted in October 2000 and 
August 2008.  

Moreover, there is no objective evidence of record to show 
other symptom combinations productive of severe impairment of 
health in this case.  While the Veteran was hospitalized in 
May 2007 with esophageal stricture, among other conditions, 
the evidence of record did not describe the Veteran's 
condition as constituting a "severe impairment of health."  
In addition, the evidence of record reflected improvement in 
the Veteran's condition not only at the time of 
hospitalization (i.e, the food impaction had passed), but 
also after discharge when he was treated with an aggressive 
anti-reflux regimen.  

Similarly, the August 2008 VA examiner described the 
Veteran's gastrointestinal symptoms, to include difficulty 
swallowing, nausea, episodic regurgitation, and pyrosis, as 
"moderately severe."  However, the examiner's description 
of the Veteran's symptoms was based largely on a medical 
history provided by the Veteran and unsupported by the 
objective evidence of record.  There was no evidence of 
record to indicate that the Veteran's condition constituted a 
"severe impairment of health."  

In addition, the examiner failed to provide a rationale to 
support this conclusion and unfortunately, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Id  

Accordingly, the Board finds that the Veteran is not entitled 
to an initial evaluation in excess of 30 percent under 
Diagnostic Code 7346 for any period of time covered by this 
appeal.  In this regard, it should be noted that the symptoms 
of esophageal stricture, including heartburn and dysphagia, 
have been considered in assigning a 30 percent evaluation 
under Diagnostic Code 7346. 

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114, but finds 
that the bulk of these code provisions are not applicable.  
However, the Board notes that Diagnostic Code 7203 (stricture 
of the esophagus) is potentially applicable in this case as 
this condition is well-documented in the Veteran's claims 
file.  Nevertheless, the Veteran is not entitled to an 
evaluation in excess of 30 percent under this code provision 
either.  

According to Diagnostic Code 7203, a 30 percent evaluation is 
assigned for moderate stricture of the esophagus.  A 50 
percent evaluation is assigned for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent evaluation 
is assigned for stricture of the esophagus permitting passage 
of liquids only, with marked impairment of general health.  

Prior to May 2007, the evidence of record revealed that the 
Veteran had difficulty swallowing solid food, but that he was 
still able to do so.  In May 2007, the Veteran sought private 
medical care from Dr. Dailey because he was "completely 
unable to swallow."  A "barium swallow" conducted at that 
time showed complete obstruction at the level of the distal 
esophagus.  The impression was esophageal obstruction, 
"probably secondary to severe esophagitis."  Due to the 
friability of the esophagus, Dr. Dailey treated the Veteran 
with an aggressive regimen of anti-reflux medications and 
discharged him.  Based on the medical evidence of record, 
this episode, though serious, was temporary with no evidence 
of a chronic, complete obstruction that permitted passage of 
liquids only and/or that resulted in marked impairment of 
general health.  Evidence associated with the claims file 
after this incident was silent for any residuals, and there 
was no evidence record to show an evaluation in excess of 30 
percent under Diagnostic Code 7203 for any period of time 
covered by this appeal.  

II.  Femoral Hernia and Residuals

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claims is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial separate 
evaluation of 10 percent, but not higher, for the Veteran's 
femoral hernia.  However, the Board finds that staged ratings 
are appropriate in this case, and that the Veteran's 10 
percent rating should only be assigned for the period of time 
covered by the appeal that is prior to August 10, 2004.  
After August 10, 2004, the Board finds that the Veteran is 
entitled to a non-compensable disability evaluation.  In that 
regard, the Board notes that staged ratings are not subject 
to the provisions of 38 C.F.R. § 3.105(e) which generally 
require notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

The evidence of record indicated that the Veteran first 
underwent incarcerated femoral hernia repair surgery in 
November 2001.  See Statement in Support of Claim from E. Del 
Fabbro, M.D.  In August 2004, the Veteran was found to have a 
right femoral hernia, right direct inguinal hernia, and right 
indirect inguinal hernia, all of which were surgically 
repaired with laparoscopic mesh.  Accordingly, the Board 
finds that the Veteran is entitled to a 10 percent evaluation 
for the entire period of time covered by the appeal that is 
prior to August 10, 2004 for his postoperative recurrent 
femoral hernia.  See also 38 C.F.R. § 4.114, Diagnostic Codes 
7340, 7338.  

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent for the period prior to August 10, 2004.  
While the size of the Veteran's recurrent femoral hernia was 
unclear from the evidence record for the period prior to 
August 10, 2004, there is no objective indication that his 
femoral hernia was not well supported by a truss, not well 
supported under ordinary conditions, or not readily 
reducible, such that an evaluation in excess of 10 percent 
would be warranted.

From August 10, 2004, the Board finds that the Veteran is 
entitled to non-compensable evaluation for his service-
connected femoral hernia disability.  See 38 C.F.R. § 4.31, 
4.114, Diagnostic Codes 7340-7338.  The rating criteria 
explicitly require evidence of a postoperative recurrent 
femoral hernia, among other conditions, to warrant a 
compensable evaluation under Diagnostic Code 7338.  It is 
clear from the record in this case that the Veteran's femoral 
hernia has not recurred since the August 2004 surgery.  See 
September 2004 and August 2008 VA C&P examination reports.  

Notably, the Veteran testified in February 2005 for the first 
time that he (1) experienced postoperative soreness and 
tenderness and (2) wore a "belt" at work while moving books 
as a result of his femoral hernia.  Although the Veteran 
reported no complaints with respect to his femoral hernia at 
the time of the most recent August 2008 VA examination, the 
examiner nevertheless observed evidence of "minimal" 
tenderness upon deep palpation in the right inguinal area.  

Regrettably, objective clinical evidence of "minimal" 
tenderness upon deep palpation in the right inguinal area 
and/or use of a "belt" is insufficient to warrant a 
compensable rating for the period from August 10, 2004 in 
this case.  In the absence of evidence of a postoperative 
recurrent femoral hernia, the Board finds that the Veteran is 
not entitled to a compensable evaluation for the period of 
time covered by this appeal from August 10, 2004.  The Board 
has also considered other digestive disability diagnostic 
codes contained in 38 C.F.R. § 4.114, but finds that these 
code provisions are not applicable in this instance.

Additionally, it is noted that the Veteran's digestive system 
disability involves scars. The Veteran has argued that he is 
entitled to a separate, compensable rating for post-operative 
scarring.  Scars, as a type of a skin disability, are 
addressed under 38 C.F.R. § 4.118.  Prior to August 30, 2002, 
evidence of a superficial scar that was tender and painful on 
objective demonstration was entitled to a maximum 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
addition, superficial, poorly nourished scars with repeated 
ulceration were also entitled to a maximum 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A scar 
that was otherwise causative of limitation of motion of 
function of the affected part was to be rated under the 
applicable limitation of motion criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Effective August 30, 2002, Diagnostic 
Code 7804 was amended to provide a maximum 10 percent 
evaluation for superficial scars that were painful on 
examination, Diagnostic Code 7803 was amended to provide a 10 
percent rating for superficial and unstable scars, and 
Diagnostic Code 780 remained unchanged.  Scars in areas other 
than the head, face, or neck that are deep or that cause 
limited motion are compensable if they exceed 6 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, 
other than the head, face or neck that are superficial and 
that do not cause limited motion are compensable if the area 
or areas are 144 square inches or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  Pursuant to Esteban, supra, a 
separate, compensable rating may be assigned if the above 
criteria are met.  In this case, the medical evidence does 
not show that any of the above criteria are met 

The Veteran does not allege in this case, nor does the 
evidence of record show, any complaints regarding the 
November 2001 femoral hernia repair surgery or residuals 
thereof.  Approximately one month after the August 2004 
hernia repair surgery, the Veteran indicated at a September 
2004 VA C&P examination that he had occasional soreness or 
tenderness at the scar site.  The September 2004 VA examiner 
conducted a physical examination and inspected the Veteran's 
scar, but the examination report was silent as to any 
objective problems with the scar.

Similarly, the Veteran testified in February 2005 that his 
femoral hernia scar was occasionally painful, but such a 
conclusion is not supported by the objective clinical 
evidence of record.  With the exception of the September 2004 
VA examination, the Veteran repeatedly denied having problems 
with the femoral hernia scar over the course of numerous 
post-surgical follow-up visits with private and VA 
physicians.  Additionally, the Veteran specifically denied 
having any problems with the femoral hernia scars at the time 
of the August 2008 VA C&P examination.  In this case, while 
the Veteran reported one month post-surgery that he had 
occasional soreness or tenderness at the site of the scar, 
the examination report indicated that there were three-one 
inch laparoscopic scars that were slightly erythematous and 
healing well without signs of infection or drainage.  
Thereafter, the only objective findings are of a well-healed 
2 1/2 inch scar in the right inguinal area that was nontender, 
not deep, or inflamed.  The examiner did note very minimal 
tenderness in the right inguinal area (but not of the actual 
scars) upon palpation.  Thus, the Board finds that a 
compensable evaluation for scars is not warranted in this 
case as there is no objective evidence of superficial scars 
that are painful on examination, poorly nourished with 
repeated ulceration, unstable, that is greater than 144 
square inches or that limits motion.  Accordingly, a separate 
compensable rating is not warranted for scars under either 
the criteria in effect prior to August 2002 or under the 
criteria that were in effect prior to another change that was 
effective October 23, 2008.  

In that regard, the Board notes that the regulations 
pertaining to the rating of scars were amended effective 
October 23, 2008, however, the Veteran's claim was filed 
prior to that date and he has not requested consideration 
under those criteria.  See 73 Fed. Reg. 54,708-54,712 (Sept. 
23, 2008).  Accordingly, those criteria are not applicable to 
his claim.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from non-compensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Veteran's claim of entitlement to an 
initial compensable evaluation for a femoral hernia, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the Board finds 
that the Veteran's claim has been substantiated, additional 
notice is not required with regard to this claim. 

The Board finds that the Veteran was not provided proper 
notice with respect to the  claim for an evaluation in excess 
of 30 percent for GERD.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the Veteran.  The Federal Circuit stated that 
requiring the Veteran to demonstrate prejudice as a result of 
any notice error was inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48-9 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claim for GERD 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In October 2004, the Veteran was advised to submit evidence 
that his service-connected disability increased in severity.  
For example, the Veteran was encouraged to submit a statement 
from a doctor that contained physical and clinical findings, 
results of laboratory tests or x-rays, statements from other 
individuals who were able to describe from personal knowledge 
and observations the way in which the Veteran's disability 
became worse, and VA or private treatment records which 
documented ongoing treatment for his disability.  Although 
the Veteran did not receive notice of the Court's decision in 
Vazquez-Flores, the Board finds that the presumption of 
prejudice is rebutted in part because the Veteran 
subsequently provided testimony at the February 2005 as to 
the impact of the service-connected disability on his 
employment and activities of daily living.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Veteran was also 
advised in the March 2005 statement of the case (SOC) of the 
rating criteria outlined in 38 C.F.R. § 4.114, Diagnostic 
Codes 7338, 7346, and the reasons for denying his claim.  
Additionally, the Veteran's accredited representative has 
made specific arguments during the pendency of this appeal 
concerning the propriety of an increased rating for the 
Veteran's GERD.  See June 2005 Statement of Accredited 
Representative in Appealed Case (in lieu of VA Form 646); 
April 2007 Informal Hearing Presentation.

The Board remanded the Veteran's claim following this notice 
in August 2007.  The Veteran was also provided with the 
information and evidence in October 2007, pursuant to 
Dingess, needed to establish a disability evaluation and 
effective date for the disability on appeal.  Thereafter, the 
Veteran's claim was readjudicated by way of a September 2008 
supplemental statement of the case.    

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person would be expected to understand what 
information and evidence is required to substantiate his 
claim.  VA's letters explained what information was needed 
for an increased rating, and in conjunction with the rating 
decision, statement of the case, and supplemental statement 
of the case, a reasonable person would be expected to 
understand what is required to substantiate the claim.  In 
sum, the Board finds that the presumption of prejudice with 
regard to any deficiency in the notice to the Veteran or the 
timing of the notice has been rebutted.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  The Veteran was afforded numerous VA examinations 
in connection with the claim.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of the evidence is required.  The Board also 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 
  

ORDER

An evaluation in excess of 30 percent for gastroesophageal 
reflux disease is denied.

An initial evaluation of 10 percent, but not higher, for a 
femoral hernia disability is granted for the period of time 
covered by this appeal prior to August 10, 2004, subject to 
the law and regulations governing payment of monetary 
benefits. 

From August 10, 2004, the Veteran is entitled to a non-
compensable evaluation for a femoral hernia disability.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


